DETAILED ACTION
This action is responsive to the application filed 12/8/2020.
Claims 2-21 have been added by preliminary amendment, and are pending. Claim 1 is canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,824,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘794 patent are an obvious variant of the claimed invention, as evidenced by representative Claim 1 of the ‘794 patent.
Claim 1 recites a system comprising one or more memories storing instructions and one or more processors to execute the instructions, as does Claim 2 of the current application. Further comparing Claim 2 with corresponding limitations in parenthesis from Claim 1 of the ‘794 patent: 
identifying a pre-set goal corresponding to a website (identifying a first additional information corresponding to one or more pre-defined goals); 
determining that a first portion of a markup language associated with the website corresponds to a first actionable element, wherein the first portion of the markup language is a variable length representation (identifying that a first portion of markup language, extracted from a markup language document of a website, corresponds to a first actionable element, wherein the first portion of markup language is a variable length representation); 
in response to determining that the first portion of the markup language corresponds to the first actionable element, creating a fixed length representation of the first actionable element (in response to the identifying that the first portion of markup language corresponds to the first actionable element, utilizing a recurrent neural network (RNN) encoder to create a first code representation that corresponds to the first portion of markup language), wherein 
the fixed length representation of the first actionable element corresponds to the first portion of the markup language and includes a first additional information associated with the pre-set goal (creating a final fixed length markup language representation that includes the first code representation and the first additional information; and
inputting the fixed length representation of the first actionable element into a model (inputting the final fixed length markup language representation into a model).
Claim 2 also recites determining, based on an output provided by the model, whether to utilize a web crawler to select the first actionable element, wherein selecting the first 
As is clear from comparing the claims, the ‘794 patent defines a more specific embodiment of the invention claimed in the current application, and therefore the claims of the current application would be suggested to one of skill in the art by the claims of the ‘794 patent. Since the claims of the ‘794 patent would suggest the claims of the current application to one of ordinary skill in the art, the claimed inventions are obvious variants of one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
7/30/2021